Citation Nr: 1545164	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  12-14 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial compensable evaluation for left wrist carpal tunnel syndrome (left wrist disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran had active military service from January 2002 to April 2002 and from October 2004 to December 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In December 2013, this case was remanded so that a hearing could be scheduled.  In May 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Video Conference hearing; a transcript was not produced due to an inaudible recording.  The Board notified the Veteran of this in a July 2015 letter and offered the opportunity to testify before the undersigned at an additional hearing, in accordance with 38 C.F.R. § 20.717.  However, he failed to respond.  Therefore, the claim will be decided on the evidence of record.

In this regard, if the Veteran wishes, he can simply write a letter to the undersigned that will be reviewed in order to avoid more delays in this case.  The Board apologies for the recording issue. 

In January 2014, the Veteran submitted additional evidence in support of his increased rating claim without a waiver of regional office consideration.  However, no waiver is needed as this claim is being Remanded to the RO for due process reasons and for further adjudication.

In a July 2015 letter, the issues of entitlement to increased ratings for a right wrist disability and a psychiatric disorder were raised by the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected left wrist disability is more severe than his current noncompensable (zero percent) evaluation would indicate.

The Veteran was most recently examined in February 2012, but a VA appointments summary shows that he had an orthopedic appointment in June 2015.  However, there is no corresponding treatment record in the claims file.  The appointment summary also references treatment from January 2014 to August 2015, but those records are not in the claims file.  Finally, in a July 2015 statement the Veteran indicated that he was having upcoming surgery on his left elbow and stated that he was recently diagnosed with an ulnar nerve condition.  

As the Veteran was last afforded an appropriate VA examination over three years ago and there are no current treatment records pertinent to his left wrist disability, and it appears that the most recent records are dated in February 2009, the Board finds that an additional evaluation would be helpful in resolving the issue raised by the instant appeal.  A new examination is therefore required to obtain updated findings regarding the severity of the Veteran's left wrist disability.

While on Remand additional VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should address the new claims the Veteran has raised (cited in the introduction).

2.  Obtain all outstanding VA medical records related to the Veteran's left wrist disability, including those from the Iowa City VAMC, dated from April 2009 to the present.  All records and/or responses received should be associated with the claims file (the Veteran himself can also submit all records he believes to be pertinent-this will also expedite the case).

3.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his left wrist disability, diagnosed as carpal tunnel syndrome.  The claims file should be made available to the examiner.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

If possible, but not required, an assessment of the Veteran's capability at employment would be greatly appreciated by the Board.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

